Lumpkin J.
By the Court. delivering the opinion.
It seems that Barnes, the defendant below, as well as in error, held the note of one George F. Drew, for two hundred dollars, payable in lumber at Drew’s mill, when called for, at oue dollar per hundred feet. Barnes gave to Samuel Smith the plaintiff, an order on Drew, for $88 37-100 worth of lumber, to be delivered when called for, upon the same terms, and entered a credit upon Drew’s note to him for that amount. The order was dated the 25th of .December, 1S54. Smith met Drew in Albany, a few days afterwards, and informed him that he had the order, when Drew told him to make out a bill of lumber and he would saw it for him. Smith promised to do so, but Drew discontinued his mill some fifteen or twenty days thereafter.
Was Smith bound to give notice to Barnes?
*445To support the affirmative of this proposition, two things are necessary. 1st. That the instrument of writing given by Barnes to Smith' is a hill of exchange; and 2dly. That being a hill of exchange, it is not included in the Act of 1826. (Cobb 594.) This act dispenses with notice, to parties secondarily liable, in all other than bankable paper.
. We hold that Mr. Barnes has failed to make good the first ground, namely, that this instrument is a bill of exchange. It is investing such a neighborhood transaction as this, with too much dignity to call and consider it as such. And as to the second point, this Court has gone so far as to hold, that the act did apply to endorsers on foreign bills of exchange. (4 Ga. Hep. 106.) Whether it extends to parties, who occupy the relation of drawer and payee, has not I believe, been decided. We do not wish to be considered as expressing any opinion upon the second point.
Judgment reversed.